Citation Nr: 0025146	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for right shoulder 
tendonitis.

3.  Entitlement to service connection for a cognitive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to December 
1963 and from November 1990 to August 1991, including service 
in Southwest Asia in support of Operation Desert Storm 
between January 1991 and July 1991.

Appellate consideration of the issue of entitlement to 
service connection for a cognitive disorder will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has not presented evidence tending to show a 
medical nexus between service or any event therein and 
currently-shown depression.

2.  The veteran has not presented evidence tending to show a 
medical nexus between service or any event therein and 
currently-shown right shoulder tendonitis.


CONCLUSIONS OF LAW

1.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for right shoulder 
tendonitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he suffers from a depressive disorder as 
a result of his service in support of Desert Storm, either as 
a direct result of the experiences inherent in such service 
or as a result of chemical exposure in Southwest Asia.  He 
contends he injured his right shoulder during a truck 
accident during his most recent period of active duty.


Law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).


History

The veteran's service medical records contain no reports of 
complaints or treatment pertaining to either a depressive 
disorder or right shoulder pain.  According to the report of 
the general medical examination performed in July 1991 in 
conjunction with the veteran's discharge from service, his 
upper extremities and musculoskeletal system were deemed to 
have been normal.  Similarly, his psychiatric condition was 
deemed to have been normal.  Upon the medical history portion 
of the examination, the veteran checked that he did not have 
at that time and had never had a painful or trick shoulder or 
nervous trouble of any sort.  There is no record in the 
claims file reflecting a truck accident during the veteran's 
recent period of active duty.

During VA examinations conducted in November 1991 and March 
1992, the veteran complained of hearing loss, foot trouble, 
and diarrhea.  He did not report any depression or right 
shoulder complaints, and the examiners did not comment upon 
these areas.

An October 1993 psychiatric clinic report shows the veteran 
reported having no history of psychiatric difficulties or 
psychiatric treatment, but current complaints of low energy 
and depressed mood.  Following evaluation a diagnosis of 
depression, not otherwise specified, was assigned.  The 
veteran initially filed a claim for entitlement to service 
connection for depression in February 1994.  

A March 1995 outpatient treatment report reflects the 
veteran's complaints of bilateral shoulder and arm pain for 
approximately four years.  This report represents the 
earliest notation of the veteran's shoulder complaints.  
Electromyography testing of both upper extremities was 
accomplished the same month.  The test results were 
interpreted as normal, with no evidence of neuropathy or 
radiculopathy.

During a June 1996 VA hospitalization, the veteran was 
treated for depression, and the diagnosis of "depression, 
not otherwise specified" was continued.  The veteran's 
complaints of shoulder pain were evaluated and the diagnostic 
impression of bilateral coracobrachialis tendinitis, left 
greater than right, was reached.  Physical therapy was 
administered. 

According to the report of an August 1996 VA mental disorders 
examination, the examiner was not provided with the veteran's 
claims file, but was able to access the veteran's VA 
treatment records.  As the veteran reported in a July 1996 
statement that he received all his medical treatment from the 
VA, it would appear that the examiner was able to form a 
thorough and well-informed opinion regarding the veteran's 
medical history and treatment despite the absence of the 
claims file.  During the examination, the veteran focused his 
complaints upon his memory impairments and cognitive 
disorder.  Upon mental status examination, however, his mood 
was deemed mildly dejected and anhedonic.  The examiner 
assigned diagnoses of a depressive disorder, not otherwise 
specified, and a cognitive disorder, not otherwise specified.  
The veteran's psychosocial and environmental problems were 
identified as "income reduction" and a global assessment of 
functioning score of 60 over the current and past year was 
assigned.  

During a 1996 Persian Gulf Registry examination, the veteran 
made the initial claim that shoulder pain was related to his 
service in the Persian Gulf.  Subsequently, by rating 
decision of February 1997, the RO denied service connection 
for right shoulder tendonitis and depression.  The veteran 
then perfected an appeal of this decision by the timely 
filing of a notice of disagreement and a substantive appeal.

During an October 1999 hearing at the RO, the veteran 
testified that he had injured his right shoulder during a 
truck accident in Saudi Arabia, that he had been treated for 
right shoulder complaints at the time of the accident, and 
that he had tried to obtain treatment from the VA upon his 
return, but had initially gotten a "run around" in terms of 
paperwork.  


Analysis

As set forth above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, supra.  

The medical evidence of record contains diagnoses showing 
current disabilities of a depressive disorder and right 
shoulder tendonitis.  Thus, the first element of Caluza is 
met with regard to these claims.  Similarly, the second 
element, of incurrence in service, is met as the veteran has 
testified he began having depression upon his return from the 
Persian Gulf and he injured his right shoulder during a truck 
accident in service.  The Board notes that in analyzing 
whether a claim for VA benefits is well grounded, the 
credibility of the appellant's testimony and evidence 
presented is presumed unless the evidence is inherently 
incredible or the matter is beyond the competence of the 
party so testifying.  King v. Brown, 5 Vet. App. 19 (1993). 

However, upon review, the Board is unable to find that the 
third element, of a demonstrated nexus between the currently-
shown disabilities and service, has been met.  Although the 
record on appeal includes numerous treatment reports, 
including extensive and thorough examinations pertaining to 
both disabilities, no medical expert has attributed the 
veteran's depression to his second period of active duty or 
any event therein.  Similarly, no medical expert has 
attributed the veteran's right shoulder tendonitis, which was 
initially diagnosed after the veteran's first complaints of 
bilateral shoulder pain in 1995, to any event in service, 
including the truck accident which the veteran first reported 
during the October 1999 hearing.  Because the veteran himself 
lacks the medical expertise necessary to provide a competent 
opinion linking his symptoms of depression and right shoulder 
pain to service, his own statements cannot serve to render 
his claims well-grounded.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Because the veteran's symptoms of depression and right 
shoulder pain have been medically-attributed to the diagnoses 
of depression and right shoulder tendonitis, application of 
the liberalizing provisions pertaining to undiagnosed 
illnesses suffered by Persian Gulf veterans is not 
appropriate.  However, the Board notes, that even under these 
provisions, as interpreted by the VA General Counsel, it 
would appear the veteran's claims remain not well-grounded, 
as he has not submitted evidence tending to prove the third 
and fourth elements necessary for the presentation of a well-
grounded claim.  Specifically, he has not shown objective 
indications of chronic disability during the relevant period 
of service, other than his own uncorroborated testimony; or a 
nexus between the chronic disability and the undiagnosed 
illness.  VA O.G.C. Prec. Op. No. 4-99, supra.

Thus, in the absence of evidence tending to show a nexus 
between the currently-shown disabilities of depression and 
right shoulder tendonitis, the claims for service connection 
must be denied as not well-grounded.  VA cannot assist the 
veteran in further development of these claims.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. at 485 (1999).  


ORDER

Service connection for a depressive disorder is denied.

Service connection for right shoulder tendonitis is denied.


REMAND

The veteran contends that after his return from Southwest 
Asia, he began having trouble remembering names and phone 
numbers, as well as difficulty reading and writing.  Medical 
records contain firm diagnoses of a cognitive disorder.  The 
etiology is unclear, however, with some physicians 
attributing the veteran's problems with cognition to his 
depression and anxiety, while others have attributed the 
cognitive disorder to a Vitamin B deficiency demonstrated on 
blood tests.  Treatment records dated in 1996 reveal 
instructions to the veteran to take Vitamin B/folate pills.  
There is no record of subsequent testing, if any was 
conducted, however.  

Because the veteran is in receipt of service connection for 
colitis, a disability which can medically cause vitamin 
deficiencies, the Board is of the opinion that a question of 
possible secondary service connection for a cognitive 
disorder proximately caused by Vitamin B deficiency resulting 
from service-connected colitis, is raised.  Before the issue 
can be adjudicated on this basis, however, additional 
evidentiary development is necessary.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

(In this regard, the Board observes the 
veteran's July 1996 statement to the 
effect that he receives all his medical 
treatment at the VA Medical Center.  If 
he has subsequently sought private 
medical treatment pertaining to either 
colitis or his cognitive disorder, he is 
hereby informed of the necessity to 
submit records reflecting this treatment, 
and/or to obtain assistance from the RO 
in obtaining such records.)

2.  The veteran should be afforded a VA 
examination by a physician with expertise 
in gastroenterology to evaluate the 
etiology of the veteran's cognitive 
disorder.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner.  Similarly, if 
the examiner deems that consultations 
and/or additional clinical examinations 
with other experts are necessary, such 
consultations and/or examinations should 
be arranged.  

The claims folder, including all records 
obtained pursuant to the above request, 
must be made available to the examiner 
for review before the examination.  Based 
upon a clinical examination of the 
veteran, all pertinent test results, and 
the examiner's medical expertise, the 
examiner should form an opinion as to the 
probable etiology of the veteran's 
cognitive disorder.  If the previously-
identified Vitamin B deficiency is 
identified as a probable cause, the 
examiner should discuss whether the 
Vitamin B deficiency is caused by the 
veteran's service-connected colitis.  The 
complete rationale for all conclusions 
reached should be fully explained.  If a 
conclusion as to either the cause of the 
veteran's cognitive disorder or the cause 
of the Vitamin B deficiency cannot be 
reached to a degree of medical 
probability, this should be stated and 
explained as well.  The reports of the 
examination and all associated testing 
should then be included in the veteran's 
claims file.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  The 
appeal should then be returned to the 
Board for further appellate 
consideration.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

